This is an application for writ of habeas corpus by Herbert Adams, who alleges that he is illegally restrained and unlawfully imprisoned in the city *Page 88 
jail of Pawhuska by O.T. Tackett, chief of police of said city, under a commitment issued on a judgment of the police court of said city wherein the petitioner was sentenced to pay a fine of $25 and costs and to be confined in said city jail for five days, and in default of the payment of said fine and costs to be further confined until the same is satisfied as by law provided.
The petition was presented to this court on January 2, and a rule to show cause was entered, returnable January 4, 1917, at which time it was shown that upon a similar application pending in the district court a writ of habeas corpus was allowed and petitioner discharged.
This cause is therefore dismissed.